RADER, Circuit Judge.
After an initial remand, the United States Court of International Trade affirmed the determination of the Department of Commerce that the countervailing duty rate on GTS Industries S.A.’s products should be 0 percent ad valorem. GTS Indus. S.A. v. United States, 246 F.Supp.2d 1311 (Ct. Int’l Trade 2002); GTS Indus. S.A. v. United States, 182 F.Supp.2d 1369 (Ct. Int’l Trade 2002). In a separate yet related case that was argued concurrently, this court ruled that the Court of International Trade did not err in ruling that Commerce may not employ the same-person methodology in calculating countervailing duty rate. Allegheny Ludlum Corp. v. United States, 367 F.3d 1339 (Fed.Cir.2004). Accordingly, this court affirms.